UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-05617 Taiwan Greater China Fund (Exact name of registrant as specified in charter) Bank Tower, Room 1001 205 Dun Hua North Road Taipei 105, Taiwan Republic of China (Address of principal executive offices) (Zip code) Brown Brothers Harriman and Co. 50 Milk Street Boston, MA 02109-3661 (Name and address of agent for service) Registrant’s telephone number, including area code: 1-800-343-9567 Date of fiscal year end: December 31, 2007 Date of reporting period: September 30, 2007 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. TAIWAN GREATER CHINA FUND Schedule of Investments (Unaudited)/ September 30, 2007 COMMON STOCK — 99.92% % of U.S. Dollar Cement — 3.88% Net Assets Value 1,267,996 shs. Asia Cement Corp. 1.63 $2,208,214 1,872,726 TaiwanCement Corp. 2.25 3,060,740 5,268,954 Chemicals — 0.40% 394,352 Eternal Chemical Co., Ltd. 0.40 544,342 Communications Equipment — 0.84% 222,129 D-Link Corp. 0.41 550,682 104,913 Gemtek Technology Corp. 0.19 263,302 182,580 Zyxel Communications Corp. 0.24 327,463 1,141,447 Computer Peripherals/ODM — 5.08% 366,000 * Foxconn International Holdings, Ltd. 0.76 1,027,957 98,384 High Tech Computer Corp. 1.06 1,440,845 1,414,600 Lite-on Technology Corp. 1.63 2,208,080 919,943 Mitac International Corp. 0.94 1,281,101 1,065,337 * Qisda Corp. 0.40 542,890 188,469 Teco Image Systems Co., Ltd. 0.29 386,479 6,887,352 Computer Systems & Hardware — 18.12% 440,839 Acer Inc. 0.57 775,816 102,411 Advantech Co., Ltd. 0.22 303,099 2,116,544 Asustek Computer Inc. 4.74 6,432,615 366,318 Compal Electronics Inc. 0.31 413,710 1,802,549 Hon Hai Precision Industry Co., Ltd. 10.00 13,571,666 479,850 Inventec Co., Ltd. 0.22 299,603 774,193 Quanta Computer Inc. 0.90 1,215,563 873,357 Wistron Corp. 1.16 1,577,084 24,589,156 Electrical & Machinery — 0.82% 549,000 Teco Electric & Machinery Co., Ltd. 0.24 323,455 1,581,837 Walsin Lihwa Corp. 0.58 784,310 1,107,765 Electronic Components — 13.38% 161,191 A-DATA Technology Co., Ltd. 0.30 413,424 458,433 Catcher Technology Co., Ltd. 2.45 3,332,349 1,324,245 Delta Electronics Inc. 3.79 5,127,077 97,841 Epistar Corp. 0.35 476,134 346,143 Foxconn Technology Co., Ltd. 2.95 4,004,593 99,000 Kinsus Interconnect Technology Corp. 0.25 337,848 95,727 Merry Electronics Co., Ltd. 0.28 380,880 23,253 Motech Industry Co., Ltd. 0.19 252,649 131,250 Shin Zu Shing Co., Ltd. 0.73 996,235 247,380 Tripod Technology Corp. 0.74 1,006,995 623,820 Unimicron Technology Corp. 0.84 1,139,842 1,667,000 Yageo Corp. 0.51 693,882 18,161,908 Electronics/Other — 1.33% 643,650 Synnex Technology International Corp. 1.33 1,802,527 Flat-Panel Displays — 7.72% 2,663,132 AU Optronics Corp. 3.38 4,588,937 922,664 Chi Mei Optoelectronics Corp. 0.79 1,070,271 4,461,951 * Chunghwa Picture Tubes, Ltd. (a) 0.94 1,270,044 827,712 Innolux Display Corp. (a) 2.61 3,546,649 10,475,901 Food — 4.47% 1,548,000 Tingyi (Cayman Islands) Holdings Corp. (a) 1.74 2,353,372 2,423,560 Uni-President Enterprise Corp. 2.73 3,708,812 6,062,184 Glass, Paper & Pulp — 0.77% 674,208 Taiwan Glass Ind. Corp. 0.54 734,607 661,617 Yuen Foong Yu Paper Manufacturing Co., Ltd. 0.23 307,795 1,042,402 Plastics — 12.22% 1,390,299 Formosa Chemicals & Fiber Corp. 2.62 3,553,086 1,122,983 Formosa Plastics Corp. 2.33 3,162,074 3,795,319 Nan Ya Plastics Corp. 7.27 9,873,661 16,588,821 Retailing — 0.19% 89,512 President Chain Store Corp. 0.19 251,224 Rubber — 1.90% 1,138,415 Cheng Shin Rubber Ind. Co., Ltd. 1.90 2,578,359 Semiconductors — 18.37% 2,997,704 Advanced Semiconductor Engineering Inc. 2.42 3,284,602 513,040 Inotera Memories Inc. 0.38 517,389 559,320 MediaTek Inc. 7.42 10,065,808 125,197 Novatek Microelectronics Corp. (a) 0.40 544,118 457,341 Powerchip Semiconductor Corp. (a) 0.17 226,760 74,750 Powertech Technology Inc. 0.22 300,849 1,133,000 ProMOS Technologies Inc. (a) 0.25 346,769 74,025 Realtek Semiconductor Corp. 0.25 335,314 526,518 Siliconware Precision Industries Co., Ltd. 0.87 1,184,436 3,152,526 Taiwan Semiconductor Manufacturing Co., Ltd. 4.52 6,136,585 3,387,861 United Microelectronics Corp. 1.47 1,990,847 24,933,477 Steel — 5.08% 4,732,933 China Steel Corp. 5.08 6,895,223 Textiles — 1.11% 1,121,170 Far Eastern Textile, Ltd. 1.11 1,504,707 Transportation — 1.34% 342,000 U-Ming Marine Transport Corp. 0.82 1,120,007 875,162 Yang Ming Marine Transport Corp. 0.52 703,119 1,823,126 Other — 2.90% 134,000 Giant Manufacturing Co., Ltd. 0.25 347,786 115,530 Johnson Health Tech Co., Ltd. 0.32 431,386 569,000 Merida Industry Co., Ltd. 0.95 1,288,709 1,078,350 Pou Chen Corp. 0.79 1,075,941 184,000 Yue Yuen Industrial Holdings, Ltd. 0.41 552,346 149,000 Yung Chi Paint & Varnish Manufacturing Co., Ltd. 0.18 244,434 3,940,602 TOTAL COMMON STOCK (COST $90,305,766) 135,599,477 SHORT-TERM SECURITIES — 3.54%† Time Deposit — 0.11% Wells Fargo—Grand Cayman, 4.47%, Due 10/01/07 0.11 $157,829 Mutual Fund ― 3.43% AIM Prime Portfolio, 5.08212% ‡ 3.43 4,648,400 TOTAL SHORT-TERM SECURITIES 4,806,229 (COST $4,806,229) TOTAL INVESTMENTS IN SECURITIES AT FAIR VALUE 103.46 140,405,706 (COST $95,111,995) LIABILITIES (NET OF OTHER ASSETS) (3.46) (4,692,646) NET ASSETS 100.00 $135,713,060 At September 30, 2007, the cost of investments, excluding short-term investments, for U.S. federal income tax purposes was approximately equal to the cost of such investments for financial reporting purposes.At September 30, 2007, the unrealized appreciation of $45,293,711 for financial reporting purposes consisted of $47,925,773 of gross unrealized appreciation and $2,632,062 of gross unrealized depreciation. *Non-income producing: These stocks did not pay a cash dividend during the past year. (a)All or a portion of the security is out on loan. †Inclusive of all short-term holdings, including collateral received from securities lending activities. Not including such collateral, the percentage of portfolio holdings would be 0.11%. ‡Represents investment of collateral received from securities lending transactions. ITEM 2. CONTROLS AND PROCEDURES. (a) The registrant’s principal executive officer and principal financial officer have concluded that the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the “Act”)) are effective as of a date within 90 days of the filing date of this report based on their evaluation of such disclosure controls and procedures as required by Rule 30a-3(b) under the Act and Rule 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. ITEM 3. EXHIBITS. Certifications required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended: See Exhibit 99.Cert attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Taiwan Greater China Fund By: /s/ Steven R. Champion Name: Steven R. Champion Title: Chief Executive Officer and President Date: November 8, 2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Steven R. Champion Name: Steven R. Champion Title: Chief Executive Officer and President By: /s/ Cheryl Chang Name: Cheryl Chang Title: Chief Financial Officer Date: November 8, 2007
